As filed with the Securities and Exchange Commission on February 18, 2014 Securities Act File No. 333-191847 Investment Company Act File No. 811-22904 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-2 (Check appropriate box or boxes) ¨ REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T PRE-EFFECTIVE AMENDMENT NO. 2 ¨ POST-EFFECTIVE AMENDMENT NO. and ¨ REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 T AMENDMENT NO. 2 Evanston Alternative Opportunities Fund Exact Name of Registrant as Specified in Declaration of Trust 1560 Sherman Avenue, Suite 960 Evanston, Illinois 60201 Address of Principal Executive Offices (Number, Street, City, State, Zip Code) (847) 328-4961 Registrant’s Telephone Number, including Area Code Scott Zimmerman 1560 Sherman Avenue, Suite 960 Evanston, Illinois 60201 Name and Address (Number, Street, City, State, Zip Code) of Agent for Service Copies of Communications to: Michael S. Caccese Clair E. Pagnano K&L Gates LLP 1 Lincoln Street Boston, Massachusetts 02111 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. T It is proposed that this filing will become effective (check appropriate box) T when declared effective pursuant to section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee (2) Common Shares, $.001 par value 15,000,000 Shares Estimated solely for the purpose of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933, as amended. A filing fee of $128.80 was previously paid in connection with initial filing. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. - 2 - SUBJECT TO COMPLETION DATED FEBRUARY 18, 2014 The information in this prospectus is not complete and may be changed.We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS Evanston Alternative Opportunities Fund Shares of Beneficial Interest EvanstonAlternative Opportunities Fund (the “Fund”) is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company.The Fund is a “fund of funds” and emphasizes efficient allocation of investor capital, selecting investment vehicles (collectively, the “Portfolio Funds”) managed by independent investment managers (the “Portfolio Fund Managers”).The Portfolio Funds are generally private funds (commonly known as “hedge funds”) not registered under the 1940 Act.Evanston Capital Management, LLC serves as the Fund’s investment adviser (the “Adviser”). Price to Public (1) Sales Load (2) Proceeds to Registrant (3) Per Share $10.00 3.00% $9.70 Total $150,000,000 $4,500,000 $145,500,000 Shares of beneficial interest (the “Shares”) are continuously offered at current net asset value (“NAV”), which will fluctuate. Investments may be subject to a sales charge of up to 3.00%.Such a sales load will be added to the offering price per Share.Any sales load is computed as a percentage of the public offering price.The sales load may be waived in certain circumstances at the Adviser’s discretion.See “Distribution Arrangements.” Total proceeds to the Fund assume that all registered Shares will be sold in a continuous offering and the maximum sales load is incurred as applicable.The proceeds may differ from that shown if other than the maximum sales load is paid on average, the then-current net asset value at which Shares are sold varies from that shown and/or additional Shares are registered. Foreside Fund Services LLC (the “Distributor”) acts as the distributor of the Shares, on a best efforts basis, subject to various conditions.Shares may be purchased by Eligible Investors (as defined herein) from the Fund or through advisers, brokers or dealers that have entered into selling agreements with the Distributor.Neither the Distributor nor any other adviser, broker or dealer is obligated to buy from the Fund any of the Shares. The Adviser or its affiliates may pay from their own resources compensation to broker-dealers and other intermediaries in connection with placement of Shares or servicing of investors.These arrangements may result in receipt by such broker-dealers and other intermediaries and their personnel (who themselves may receive all or a substantial part of the relevant payments) of compensation in excess of that which otherwise would have been paid in connection with their placement of shares of a different investment fund. A prospective investor with questions regarding this arrangement may obtain additional detail by contacting his, her or its intermediary directly. Prospective investors also should be aware that this payment could create incentives on the part of an intermediary to view the Fund more favorably relative to investment funds not making payments of this nature or making smaller such payments. In making an investment decision, an investor must rely upon his, her or its own examination of the Fund and the terms of the offering, including the merits and risks involved and the fees and expenses of the Shares, as described in this prospectus (the “Prospectus”). (i) The Shares are subject to substantial restrictions on transferability and resale and may not be transferred or resold except as permitted under the Fund’s Agreement and Declaration of Trust (the “Declaration of Trust”), the Securities Act of 1933, as amended (the “1933 Act”), and applicable state securities laws, pursuant to registration or exemption from these provisions.To provide a limited degree of liquidity to investors, the Fund intends on a quarterly basis to offer to repurchase Shares pursuant to written tenders by investors.Repurchases will be made at such times, in such amounts, and on such terms as may be determined by the Board of Trustees of the Fund, in its sole discretion.However, the Fund is under no obligation to repurchase Shares at any time and investors do not have the right to require the Fund to repurchase any or all of their Shares, and Shares are not redeemable. [, 2014] (ii) The Shares have not been approved or disapproved by the Securities and Exchange Commission (the “SEC”) or any other U.S. federal or state governmental agency or regulatory authority or any national securities exchange.No agency, authority, or exchange has passed upon the accuracy or adequacy of this Prospectus or the merits of an investment in the Shares.Any representation to the contrary is a criminal offense. The Fund’s investment objective is to seek attractive long-term risk adjusted returns. The Fund invests substantially all of its assets in Portfolio Funds which are investment vehicles that invest globally in various strategies including: long/short equity strategies, event driven strategies, relative value strategies and global asset allocation strategies. The Adviser is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). TO ALL INVESTORS No person has been authorized to make any representations concerning the Fund that are inconsistent with those contained in this Prospectus.Prospective investors should not rely on any information not contained in this Prospectus, the statement of additional information (the “SAI”), or the accompanying exhibits.This Prospectus is intended solely for the use of the person to whom it has been delivered for the purpose of evaluating a possible investment by the recipient in the Shares and is not to be reproduced or distributed to any other persons (other than professional advisors of the prospective investor receiving this document).Prospective investors should not construe the contents of this Prospectus as legal, tax, or financial advice.Each prospective investor should consult his, her, or its own professional advisors as to the legal, tax, financial, or other matters relevant to the suitability of an investment in the Fund for the investor. An investment in the Fund involves a high degree of risk.It is possible that an investor may lose some or all of his/her investment.Before making an investment decision, an investor and/or his/her advisor should (i) consider the suitability of this investment with respect to its investment objectives and individual situation and (ii) consider factors such as personal net worth, income, age, risk tolerance, and liquidity needs.Short-term investors and investors who cannot bear the loss of some or all of their investment or risks associated with limited liquidity should not invest in the Fund. This Prospectus concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund, including the SAI, has been filed with the SEC.The SAI is, and the Fund’s most recent annual and semi-annual reports and other information about the Fund will be, available upon request and without charge by writing to the Fund at Evanston Alternative Opportunities Fund, c/o BNY Mellon Investment Servicing (US) Inc., 400 Bellevue Parkway, Wilmington, Delaware 10809, or by calling the Fund at (847) 328-4961.The SAI is incorporated by reference into this Prospectus in its entirety.The table of contents of the SAI appears on page 55of this Prospectus.The SAI, and other information about the Fund, including its annual and semi-annual reports are available on the SEC’s website (http://www.sec.gov).The address of the SEC’s Internet site is provided solely for the information of prospective investors and is not intended to be an active link.Most Fund information (including semiannual and annual reports, prospectuses and proxy statements) as well as your periodic account statements can be delivered electronically. Shares are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other government agency. You should rely only on the information contained in this Prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of Shares in any state or other jurisdiction where the offer is not permitted.You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front of this Prospectus.The Fund is required to supplement this Prospectus to disclose any material changes in the information provided herein. For a discussion of certain risk factors and special considerations with respect to owning Shares, see the sections entitled “Risk Factors” and “The Fund” in this Prospectus. (iii) Table of Contents Prospectus Summary 1 Fees and Expenses 18 Financial Highlights 20 Risk Factors 20 Principal Risk Factors Relating to the Fund’s Structure 20 Principal Risk Factors Relating to Types of Investments and Related Risks 23 Limits of Risk Disclosures 33 The Fund 33 Structure 33 Use of Proceeds 34 Investment Program 34 Investment Objective and Principal Strategies 34 Investment Objective 34 Investment Strategies 34 Investment Process 35 Investment Selection and Monitoring 36 Portfolio Risk Management 37 Portfolio Manager Transparency 37 Ongoing Portfolio Evaluation 37 Direct Investments for Hedging 38 Borrowing and Use of Leverage 38 Tax Code Compliance 38 Management of the Fund 39 General 39 The Investment Adviser 39 Portfolio Managers 39 Administration, Transfer Agent, Custodian and Other Service Provider Fees 40 Advisory Agreement 40 Organizational Expenses 40 Expense Limitation Agreement 41 Conflicts of Interest 41 Purchases of Shares 41 Purchase Terms 41 Investor Qualifications 42 Distribution Policy 42 Automatic Dividend Reinvestment Plan 43 Repurchases and Transfers of Shares 43 No Right of Redemption 43 Repurchases of Shares 43 Repurchase Procedures 45 Mandatory Repurchase by the Fund 45 Calculation of Net Asset Value 45 Shares 47 General 47 Reserves 48 Voting 48 Taxes 48 Taxation of the Fund 48 Distributions to Shareholders 48 Income from Repurchases and Transfers of Shares 49 Investments in Passive Foreign Investment Companies 50 Certain Withholding Taxes 50 State and Local Taxes 50 Information Reporting and Backup Withholding 50 Other Taxes 51 Distribution Arrangements 51 General Information 52 Privacy Notice 53 Table of Contents of the SAI 54 (iv) Appendix: Related Performance A-1 (v) PROSPECTUS SUMMARY The following is only a summary of this Prospectus and does not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this Prospectus and in the Statement of Additional Information (“SAI”). The Fund Evanston Alternative Opportunities Fund (the “Fund”) is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company.Evanston Capital Management, LLC serves as the Fund’s investment adviser (the “Adviser”). The Offering The Fund offers and sells shares of beneficial interests (the “Shares”) in larger minimum denominations (compared to open-end mutual funds) to Eligible Investors (primarily higher net worth individual and institutional investors), as defined below.Investors who purchase Shares in the offering, and other persons who acquire Shares and are admitted to the Fund by its Board of Trustees (each individually a “Trustee” and collectively the “Board”), will become shareholders of the Fund (the “Shareholders”). Investment Objective and Principal Strategies Investment Objective The Fund’s investment objective is to seek attractive long-term risk adjusted returns. The Fund seeks to achieve its objective by investing substantially all of its assets in Portfolio Funds — i.e., investment vehicles often referred to as “hedge funds” — managed by Portfolio Fund Managers.Many of the Portfolio Funds in which the Fund invests seek to achieve their investment objectives with minimal correlation with traditional equity or fixed income indices. For temporary or defensive purposes, the Fund may also invest its assets in cash, cash equivalents, and high-quality debt instruments, and it may also employ derivative strategies for hedging purposes. Except as otherwise stated in this Prospectus or in the SAI, the investment policies and restrictions of the Fund are not fundamental and may be changed at the discretion of the Board.The Fund’s fundamental investment policies are listed in the SAI. Investment Strategies The following general descriptions summarize certain investment strategies that may be pursued by Portfolio Funds selected by the Adviser for the Fund.These descriptions are not intended to be complete explanations of the strategies described or a list of all possible investment strategies or methods that may be used by the Portfolio Funds. The Fund will invest, directly or indirectly, in Portfolio Funds organized, located in or managed from countries other than the U.S. and that are treated as corporations for U.S. tax purposes and that will generally be treated as passive foreign investment companies (“PFICs”) for federal income tax purposes. Long/Short Equity Strategies.Long/short equity strategies seek to profit by taking positions in equities and generally involve fundamental analysis in the investment decision process.Long/short equity strategies may aim to have a net long directional bias (“long-biased”), a net short directional bias (“short-biased”) or be neutral to general movements in the stock market (“market-neutral”).Long/short equity Portfolio Fund Managers tend to be “stock pickers” and typically manage market exposure by shifting allocations between long and short investments depending on market conditions and outlook.In implementing short Page 1 selling strategies, the Portfolio Fund Manager sells securities which have been borrowed from a broker or other securities lender in anticipation of a decline in price.Long/short equity strategies may comprise investments in one or multiple countries, including emerging markets and one or multiple sectors.In specific sector investing, a Portfolio Fund typically focuses on investing in the securities of companies within a particular industry or industry segment, drawing upon a Portfolio Fund Manager’s particular expertise.In addition, certain Portfolio Funds may concentrate their portfolios in one or a few industry sectors or regions or take activist positions.Activist Portfolio Funds may take sizeable positions in a company and then use their ownership to implement management changes or a restructuring of the company’s balance sheet. Long-biased strategies in basic terms seek to maintain a net long exposure to the market through a combination of long and short positions.Unlike a long-only strategy, a long-biased strategy attempts to provide some downside protection against overall market declines by utilizing short positions and/or attempts to increase its returns by shorting stocks that the manager believes will decrease in value.Short-biased strategies in basic terms seek to maintain a net short exposure to the market through a combination of short and long positions.A dedicated short bias investment strategy attempts to capture profits when the overall market, or the specific short positions held by a Portfolio Fund, declines by holding investments that are overall biased to the short side.Market-neutral strategies in basic terms, seek to profit from both increasing and decreasing prices in a single or numerous markets.Market-neutral strategies are often attained by taking matching long and short positions in different securities in order to attempt to profit from positive movements in long positions and negative movements in short positions while maintaining an overall neutral position to general movements in the stock market. Event Driven Strategies. Event Driven strategies involve investing in opportunities created by significant transaction events, such as spin-offs, mergers and acquisitions, and reorganizations.Event Driven strategies include, but are not limited to, risk arbitrage, distressed situations investing, special situations, and opportunistic investing.In implementing a risk arbitrage strategy, the Portfolio Fund acquires securities of companies which are potentially subject to an acquisition, exchange offer, tender offer, or reorganization, and assesses the probability that the transaction in question will be consummated through an evaluation of, among other things, shareholder behavior, distribution of voting rights, regulatory response, the possibility of litigation, and the behavior of incumbent management.In distressed situations investing, the Portfolio Fund invests in the securities of highly leveraged or financially troubled companies or nations, including those in bankruptcy proceedings, reorganizations, or liquidation, in anticipation of substantial gains if the issuer is restored to financial viability.In special situations, Portfolio Funds seek to capitalize on price anomalies created by special situations such as company spin-offs or rights offerings.In opportunistic investing, Portfolio Funds seeks to exploit price dislocations in times of market stress. Relative Value Strategies. Relative value strategies seek to profit by exploiting pricing inefficiencies between related instruments while remaining long-term neutral to directional price movements in any one market.Every relative value strategy consists of an exposure to some second order aspect of the market, such as implied volatility (or premium) in convertible bonds and warrants, the yield spread between similar-term government bonds, the yield or swap spread between government and corporate bonds, trending markets which may trigger option exercises, stop-losses, or capitulation, short-term price dislocations Page 2 between related securities triggered by unusual volume in one or multiple securities, or the price spread between different classes of stock issued by the same underlying company.The returns from these relative value strategies are derived from those second order risks. The underlying concept in a relative value strategy is that a Portfolio Fund is purchasing a security that is expected to appreciate while simultaneously selling short a related security that is expected to depreciate.Accordingly, short selling is an integral part of this strategy.Portfolio Funds employing a relative value strategy may invest in various instruments including equity, debt, asset-backed securities, mortgage-backed securities, futures, options and other listed and over-the-counter derivatives (See “Relative Value Strategy Risks” and “Short Sales of Securities Risks”) Global Asset Allocation Strategies. Global Asset Allocation strategies seek to exploit opportunities in various global markets.Portfolio Funds employing these strategies have a broad mandate to invest in those markets and instruments which they believe provide the best opportunity.At any given time, a Portfolio Fund employing a global macro strategy may take positions in currencies, sovereign bonds, global equities and equity indices or commodities.A Portfolio Fund employing a global asset allocation strategy may elect to take outright, directional positions or, depending on the Portfolio Fund Manager’s own expertise and the risk-return profile of the markets in which it is trading, it may implement a strategy where a long position or set of positions is dynamically paired off against a short position or set of positions. Investment Process The Adviser is responsible for the allocation of assets to various Portfolio Funds, subject to policies adopted by the Board. The Adviser seeks to achieve capital appreciation while seeking to limit risk by investing in a varied portfolio of Portfolio Funds, each of which has an investment strategy and process which leads the Adviser to believe that the Portfolio Fund will achieve above average returns in the future.In addition, the Adviser seeks Portfolio Funds managed by Portfolio Fund Managers with solid business models, personnel and general management skills and whose interests are aligned with the investors in their Portfolio Funds. The Adviser sources ideas for potential investment ideas primarily from three areas: prime brokers, other hedge fund investors, and Portfolio Fund Managers (collectively, the Adviser’s “network”). In this effort, the Adviser is aided by the team’s deep institutional investment management experience, which has helped to cultivate strong relationships among and across this network. By maintaining continuous relationships with these parties, the Adviser can identify new Portfolio Funds, especially with regard to the few top-tier hedge fund launches that occur every year.The Adviser generally favors Portfolio Funds that are managed by Portfolio Managers that have in the past demonstrated a consistent ability to achieve above average returns. The selection of Portfolio Funds is primarily an exercise to identify and understand an investment thesis and process, combined with the assessment of human intellect and character.Regardless of how superior a Portfolio Fund Manager’s investment thesis, process or performance relating to its Portfolio Fund, the Adviser will only select Portfolio Funds which it believes are of the highest quality. Direct Investments for Hedging The Fund may only make direct investments to enable it to hedge certain Page 3 investment risks or to dispose of an investment that is received in-kind as redemption proceeds from a Portfolio Fund. The Fund does not currently anticipate making direct investments although it reserves the flexibility to do so in the future. The Fund may directly invest in certain types of instruments in order to attempt to limit investment risks, reduce volatility and/or hedge against swings in the value of equity or other securities markets or to hedge or sell investments being received in-kind through a redemption from an underlying Portfolio Fund paid in-kind, as in-kind distributions or under other similar circumstances.The types of instruments the Fund may use include, but are not limited to, the following: exchange-traded funds (“ETFs”), over-the-counter (“OTC”) and exchange-traded derivatives, futures, forward contracts, swaps, swaptions, structured notes, options on future contracts, options on forward contracts, indices and currencies and other similar market access products or instruments that provide exposure to various markets, asset classes or other investments.See “Investment Program.” Borrowing and Use of Leverage The Fund may engage in short-term borrowing from a credit line or other credit facility in order to meet redemption requests, for bridge financing of investments in Portfolio Funds, or for cash management purposes.The Adviser does not use Fund borrowings for investment leverage purposes.Borrowings by the Fund are subject to a 300% asset coverage requirement under the 1940 Act. Borrowings by Portfolio Funds are not subject to this requirement. Certain short-term borrowings under the 1940 Act are not subject to the above asset coverage requirement.The Fund may be required to pledge assets when borrowing, which in the event of an uncured default, could affect the Fund’s operations, including preventing the Fund from conducting a repurchase of its Shares.In addition, the terms of any borrowing may impose certain investment restrictions on the Fund. Many Portfolio Funds also use leverage in their investment activities through purchasing securities on margin and through selling securities short.Portfolio Funds also may use leverage by entering into total return swaps or other derivative contracts as well as repurchase agreements whereby the Portfolio Funds effectively borrows funds on a secured basis by “selling” portfolio securities to a financial institution for cash and agreeing to “repurchase” such securities at a specified future date for the sales price paid plus interest at a negotiated rate.Certain Portfolio Funds also trade futures, which generally involves greater leverage than other investment activities due to the low margin requirements associated with futures trading.See “Risk Factors — Use of Leverage” and “Investment Program — Investment Strategies – Relative Value.” The Investment Adviser Evanston Capital Management, LLC, (the “Adviser”), a Delaware limited liability company, is registered with the Securities and Exchange Commission (the “SEC”) as an investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”) and is the investment adviser to the Fund. The Adviser is responsible for the day-to-day management of the Fund and for the investing of the Fund’s assets in the various Portfolio Funds, subject to policies adopted by the Board.The Adviser’s investment committee will devote such time to the ongoing operations of the Fund as they deem advisable in order to implement and monitor the Fund’s investment program. See “Management of the Fund — General.” FEES AND EXPENSES Management Fee In consideration of the management services the Adviser provides to the Fund, Page 4 the Fund pays the Adviser a quarterly fee (the “Management Fee”) computed at the annual rate of1.20% of the aggregate value of its outstanding Shares determined as of the last calendar day of each month and payable quarterly (before any repurchases of Shares and prior to the Management Fee being calculated). See “Management of the Fund — General.” Administration, Transfer Agent and Custodian Fees BNY Mellon Investment Servicing (US) Inc., (the “Administrator”) provides certain other administrative services to the Fund.The Fund pays a monthly fee to the Administrator for the services provided pursuant to an administration agreement (the “Administration Fee”).The Administration Fee is charged to all Shares. The Bank of New York Mellon(the “Custodian”) serves as the Fund’s custodian and maintains custody of the Fund’s assets.The Fund pays a monthly fee to the Custodian for the services provided pursuant to a custodian agreement.In addition, the Custodian may charge the Fund for transaction related costs and is entitled to reimbursement of certain expenses. Organizational Expenses The Fund’s organizational expenses were paid by the Adviser. Expense Limitation Agreement The Adviser has contractually agreed to limit the total annualized operating expenses of the Fund (excluding any borrowing and investment-related costs and fees, taxes, extraordinary expenses and the fees and expenses of underlying Portfolio Funds) to 1.70% through the first anniversary of the Fund’s commencement of operations.Thereafter, the Expense Limitation Agreement shall automatically renew for one-year terms and may be terminated by the Adviser or the Fund upon thirty (30) days’ prior written notice to the other party.See “Management of the Fund — Investor Distribution and Servicing Arrangements.”In addition, the Adviser is permitted to recover from the Fund expenses it has borne (whether through reduction of its management fee or otherwise) in later periods to the extent that the Fund’s expenses fall below the annual rate of1.70%.The Fund, however, is not obligated to pay any such amount more than three years after the end of the fiscal year in which the Adviser deferred a fee or reimbursed an expense.Any such recovery by the Adviser will not cause the Fund to exceed the annual limitation rate set forth above. Page 5 INVESTING IN THE FUND Investor Eligibility Each investor will be required to represent that he, she, or it is acquiring Shares directly or indirectly for the account of an “Eligible Investor,” which includes any “accredited investor” as defined in Regulation D under the 1933 Act.The definition of “accredited investor” includes, but is not limited to, a person who is: ●
